PER CURIAM.
We have for review Boudreaux v. State, 553 So.2d 376 (Fla. 1st DCA 1989), based on express and direct conflict with Coulson v. State, 342 So.2d 1042 (Fla. 4th DCA 1977). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The question posed by this case is the same as that in Larson v. State, 572 So.2d 1368 (Fla.1991), in which we disapproved a similar analysis used by this district court. Accordingly, the opinion below is quashed and the cause remanded to the district court to determine whether the conditions of probation imposed by the trial court were legal, as required by Larson.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, BARKETT, GRIMES and KOGAN, JJ., concur.
EHRLICH, J., concurs in result only with an opinion.